                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA




SHANTRICE L. JONES                                                       CIVIL ACTION

VERSUS                                                                   18-1034-SDD-EWD

SOUTHERN UNIVERSITY, SAGE
REHABILITATION OUTPATIENT,
LEIGH ANN BAKER, AMELIA MAJOR,
DONNA FITZGERALD-DEJEAN,
TERRILYN GILLIS, AND ELAINE
LEWNAU



                                               RULING

        This matter is before the Court on the Motion to Dismiss Plaintiff’s Complaint and

Amended Complaint1 filed by Defendant, Leigh Ann Baker (“Baker”). Plaintiff, Shantrice

L. Jones (“Plaintiff”), representing herself pro se, has filed an Opposition2 to the motion.

For the following reasons, Baker’s motion shall be granted.

I.      FACTUAL BACKGROUND

        Plaintiff, an African-American female and a former student of Southern University

A & M College (“Southern”), filed this lawsuit against Southern,3 several Southern

employees, and other defendants, alleging they have violated several federal and state

laws. Plaintiff enrolled in Southern in 2015 as a speech pathology graduate student.4



1
  Rec. Doc. No. 29.
2
  Rec. Doc. No. 62.
3
  Plaintiff properly sued the Board of Supervisors of Southern University A & M College.
4
  Rec. Doc. No. 16, ¶¶ 14-15.
53009
                                                                                           Page 1 of 14
At the time of enrollment, Plaintiff requested unspecified accommodations from Southern

based on parenting a special-needs daughter. Southern’s response was that it was

unaware that Plaintiff was entitled to any such accommodations.5 Nevertheless, Plaintiff

acknowledges that Southern later provided Plaintiff with accommodations in relation to

her education.6

        During the relevant time period, Defendant-Movant Baker was the Director of

Clinical Education for Southern,7 and Plaintiff claims that, in the fall of 2016 and the

spring of 2017, Baker acted as though she was superior to Plaintiff, allegedly based on

Plaintiff’s race.8 Plaintiff alleges that Baker demonstrated “racially motivated micro

aggressive behavior” by correcting a term the Plaintiff used in a conversation and also

interrupting the Plaintiff in a conversation.9 Additionally, Plaintiff claims Baker asked

Plaintiff if she had any experience performing hearing screenings but did not ask this

same question of a Caucasian student.10 Baker also allegedly sent Plaintiff emails that

Plaintiff describes as “badgering” and “harassing” and wherein Baker “threatened

dismissal out of the program.”11

        In Plaintiff’s field of study, Southern requires students to earn a certain number of

clinic hours to graduate.12      In May 2017, Baker assigned Plaintiff three clinical

placements, two of which were on campus and which Plaintiff opposed. Plaintiff believes




5
  Id., ¶¶ 16-17.
6
  Id., ¶¶ 20, 144.
7
  Id., ¶ 4.
8
  Id., ¶ 21.
9
  Id., ¶ 22.
10
   Id., ¶ 19.
11
   Id., ¶¶ 26-27.
12
   Rec. Doc. No. 24-1 at 2.
53009
                                                                                   Page 2 of 14
this was done to interfere with her graduation13 and demonstrates Baker’s bias against

African-American students.14 Because Plaintiff refused to participate in these clinics due

to her daughter’s care needs, Plaintiff alleges Baker indicated Plaintiff would receive a

failing grade and be dropped from the clinic.15

        The Plaintiff complained about Baker to Southern’s student affairs department,16

and she was advised that Southern was already investigating other student complaints

against Baker.17 Plaintiff was directed to a university committee led by Tavares Walker

(“Walker”) that was responsible for investigating complaints brought within the speech

and language graduate department.18

        In the fall of 2017, Plaintiff began a clinical placement at Defendant, Sage

Rehabilitation Outpatient facility (“Sage”) under the supervision of Defendant, Amelia

Major (“Major”).19 Plaintiff contends Baker and Major were friends,20 and Plaintiff claims

that Baker placing her at Sage was a purposeful effort to sabotage Plaintiff’s career goals

because Baker knew that Sage maintains a strict attendance policy to which Plaintiff

would be unlikely to adhere based on the needs of her daughter.21 Plaintiff alleges that

Major discriminated against her by providing Plaintiff the wrong address for the clinic,

inviting white students (but not Plaintiff) to therapist meetings, and critiquing the Plaintiff

more strictly than white students.22


13
   Id., ¶ 29.
14
   Id., ¶ 30.
15
   Id., ¶ 31.
16
   Id., ¶¶ 33-35.
17
   Id., ¶ 36.
18
   Id., ¶¶ 52-53.
19
   Id., ¶¶ 40-42, 65.
20
   Id., ¶ 42.
21
   Id., ¶ 65.
22
   Id.
53009
                                                                                    Page 3 of 14
        Plaintiff’s attendance at Sage was sparse, allegedly due to the care needs of her

daughter. In early November 2017, Major advised that Plaintiff’s numerous absences –

9 out of 15 half or missed days – would affect her grade and possibly lead to her

dismissal from the clinic.23 Plaintiff allegedly responded to Major that Major’s behavior

was similar to that of Baker’s, against whom Plaintiff had filed a complaint.24 Plaintiff

then provided Major with Walker’s contact information, ostensibly suggesting that Major

would also be subject to this investigation.25

        Later in November 2017, Plaintiff claims she was “lure[d]” to Southern’s campus

to meet with Southern professors, also named Defendants herein, Dr. Terrilyn Gillis (“Dr.

Gillis”), Dr. Elaine Lewnau (“Dr. Lewnau”), and Dr. Donna Fitzgerald-Dejean (“Dr.

Fitzgerald”).26 Plaintiff alleges that these professors accused her of being a liar, a forger,

and of trying to intimidate Major by giving her Walker’s information.27 Plaintiff further

alleges these professors then advised her that she was being discharged from the clinic

program at Sage.28

        Plaintiff subsequently attended another meeting with Dr. Fitzgerald and Dr.

Lewnau29 wherein Dr. Fitzgerald allegedly defamed Plaintiff by stating that Plaintiff had

previously threatened to choke Dr. Fitzgerald.30                   Plaintiff further alleges that Dr.

Fitzgerald and Dr. Lewnau defamed Plaintiff by calling her a liar and by claiming that



23
   Id., ¶¶ 66-67.
24
   Id., ¶ 71.
25
   Id.
26
   Id., ¶¶ 78-79. The Court will refer to Dr. Fitzgerald-Dejean as “Dr. Fitzgerald” as Plaintiff refers to this
Defendant in this manner throughout her pleadings.
27
   Id., ¶¶ 80-82.
28
   Id., ¶ 83.
29
   Id., ¶¶ 95-96.
30
   Id., ¶ 103.
53009
                                                                                                 Page 4 of 14
Plaintiff had given false information to Major.31

        After filing a retaliation complaint with Southern, Plaintiff then attended another

meeting with Dr. Fitzgerald and Lewnau.32        At this meeting, Plaintiff alleges she was

told she would receive a failing grade for her Sage internship, would not receive credit

for the hours worked, and would be cited for academic dishonesty.33 The Plaintiff

advised Walker of these events, Walker informed Plaintiff that the investigation was

ongoing, and he assured Plaintiff that the Defendants “would not be allowed to take such

actions against the plaintiff.”34

        In December 2017, Plaintiff filed an academic grievance against her professors

for their alleged treatment of her. Although lacking in specifics, Plaintiff alleges in a

wholesale manner that “[t]he defendants” retaliated against her by writing a letter to the

registrar’s office requesting that it: (1) dismiss Plaintiff from the clinic program; (2) honor

the “F” grade she was assigned; (3) suspend her from the Master’s Degree program for

one year; (4) not allow Plaintiff to enroll in any SECD courses; and administratively

remove Plaintiff if she attempts to register for SECD courses.35 Plaintiff alleges that she

was subsequently de-registered from classes and suspended by Dr. Fitzgerald, Dr.

Lewnau, Dr. Gillis, and another professor.36 Plaintiff also alleges that, in later meetings,

certain defendants stated they would not abide by the ADA accommodations being

provided to Plaintiff by Southern.37


31
   Id., ¶ 106.
32
   Id., ¶¶ 113-18.
33
   Id., ¶ 120.
34
   Id., ¶¶ 121-24 (emphasis in original).
35
   Id., ¶ 133.
36
   Id., ¶ 140.
37
   Id., ¶¶ 144, 148.
53009
                                                                                    Page 5 of 14
        Plaintiff’s academic grievance was initially denied, and she appealed.38 Pending

the appeal, Plaintiff acknowledges that Southern protected her rights, and she continued

to enroll in classes and pursue her degree.39 Plaintiff claims she received the support

of Southern’s Vice Chancellor James Ammons (“Ammons”) during the appeal process,

who ensured that Plaintiff remained in all of her classes,40 and Plaintiff continued to

receive ADA accommodations.41 Ultimately, Plaintiff won her appeal; she was awarded

all relief requested by Southern; her “F” grade was expunged; and her Sage clinical

hours were credited.42

        Despite this outcome, Plaintiff alleges that Dr. Lewnau responded to the Vice

Chancellor’s decision by letter dated July 6, 2018, wherein she advised that she and the

faculty department were in total disagreement with the grievance response.43 Plaintiff

claims that the defendants continued to question her about missed appointments for

clinical hours and required her to prepare a different presentation than she was originally

instructed.44 Nevertheless, Plaintiff acknowledges she was allowed to graduate and

earned her degree.45

        Notwithstanding her successful appeal and ultimate graduation, Plaintiff filed this

lawsuit against Southern, Sage, and related employees, including Baker.46 Plaintiff

purportedly asserts a plethora of claims under federal statutes as well as state law, and



38
   Id., ¶ 165.
39
   Id., ¶ 169.
40
   Id., ¶¶ 139-42, 171-73.
41
   Id., ¶ 144.
42
   Id., ¶¶ 176-78.
43
   Id., ¶ 181.
44
   Id., ¶¶ 187-89.
45
   Id., ¶ 190.
46
   Rec. Doc. No. 1.
53009
                                                                                 Page 6 of 14
she seeks compensatory damages, punitive damages, and injunctive relief.47 Southern

previously moved to dismiss Plaintiff’s Complaint on its own behalf and on behalf of its

former and current employees named as Defendants.48 Thereafter, Plaintiff filed an

Amended Complaint49 ostensibly asserting claims under Titles VI and VII of the Civil

Rights Act of 1964;50 Section 504 of the Rehabilitation Act (“RA”), and Title II of the

Americans with Disabilities Act (“ADA”).51 Separate counsel was engaged to represent

the individual Southern Defendants, and Baker now moves to dismiss all claims brought

against her in her individual and official capacities.

II.     LAW AND ANALYSIS

        A.      Motion to Dismiss Under Rule 12(b)(6)

        When deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-

pleaded facts as true, viewing them in the light most favorable to the plaintiff.’”52 The

Court may consider “the complaint, its proper attachments, documents incorporated into

the complaint by reference, and matters of which a court may take judicial notice.”53 “To

survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead ‘enough facts to state

a claim to relief that is plausible on its face.’”54 In Twombly, the United States Supreme

Court set forth the basic criteria necessary for a complaint to survive a Rule 12(b)(6)

motion to dismiss. “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does


47
   Id.
48
   Rec. Doc. No. 17.
49
   Rec. Doc. No. 16.
50
   42 U.S.C. § 2000e et seq.
51
   42 U.S.C.A. § 12101 et seq.
52
   In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007)(quoting Martin v. Eby Constr.
Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
53
   Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011).
54
   In re Katrina Canal Breaches Litigation, 495 F.3d at 205 (quoting Martin v. Eby Constr. Co. v. Dallas Area
Rapid Transit, 369 F.3d at 467).
53009
                                                                                                Page 7 of 14
not need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.”55 A complaint is also insufficient if it

merely “tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”56 However,

“[a] claim has facial plausibility when the plaintiff pleads the factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”57 In order to satisfy the plausibility standard, the plaintiff must show “more than

a sheer possibility that the defendant has acted unlawfully.”58 “Furthermore, while the

court must accept well-pleaded facts as true, it will not ‘strain to find inferences favorable

to the plaintiff.’”59 On a motion to dismiss, courts “are not bound to accept as true a legal

conclusion couched as a factual allegation.”60

        Additionally, “[a] liberal reading of plaintiff’s pleadings is the only special treatment

afforded pro se plaintiffs by the courts.”61 A “court is not required to search for or try to

create causes of actions or find material issues of fact for pro se plaintiffs.”62 Indeed, “a

pro se litigant is not ‘exempt ... from compliance with the relevant rules of procedural

and substantive law.’63 A pro se litigant is not entitled to greater rights than would be a


55
    Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal citations and brackets
omitted)(hereinafter Twombly).
56
    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)(internal citations
omitted)(hereinafter “Iqbal”).
57
   Twombly, 550 U.S. at 570.
58
   Iqbal, 556 U.S. at 678.
59
   Taha v. William Marsh Rice University, 2012 WL 1576099 at *2 (quoting Southland Sec. Corp. v. Inspire
Ins. Solutions, Inc., 365 F.3d 353, 361 (5th Cir. 2004)).
60
   Twombly, 550 U.S. at 556 (quoting Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 92 L.Ed.2d
209 (1986)).
61
   Kiper v. Ascension Parish Sch. Bd., 2015 WL 2451998, *1 (M.D. La. May 21, 2015)(citing Callahan v.
C.I.R., Civ. A. 99-0295-C-M1, 2000 WL 1141607, at *1 (M.D. La. Apr. 10, 2000)).
62
   Id.
63
   NCO Financial Systems, Inc. v. Harper–Horsley, No.07–4247, 2008 WL 2277843 at *3 (E.D.La. May 29,
2008), quoting Birl v. Estelle, 660 F.2d 592, 593 (5th Cir.1981).
53009
                                                                                           Page 8 of 14
litigant represented by a lawyer.”64

        B.      Title VI and Title IX Claims

        Baker moves to dismiss the individual capacity claims brought against her under

Title VI and Title IX, arguing that there is no individual liability under either statute. Baker

is correct. In Gebser v. Lago Vista Indep. Sch. Dist.,65 the Supreme Court recognized

the similarities between Title VI and Title IX, noting that the two statutes “operate in the

same manner.”66        For this reason, jurisprudence interpreting one statute is applicable

to the other.67

        Further, the Fifth Circuit has explicitly declared that there is no individual liability

under Title VI and Title IX: “Title VI permits suits only against public or private entities

receiving funds and not against individuals.”68 The Fifth Circuit held similarly with respect

to Title IX, stating: “Liability under Title IX does not extend to school officials, teachers

and other individuals.”69 Accordingly, as there is no individual liability under Title VI or

Title IX, these claims brought against Baker in her individual capacity are dismissed with

prejudice.




64
   Id., citing Birl, 660 F.2d at 593.
65
   524 U.S. 274, 286 (1998),
66
   Id. at 286.
67
   See Mohamed for A.M. v. Irving Indep. Sch. Dist., 252 F. Supp. 3d 602, 628 n.14 (N.D. Tex. 2017).
68
   Muthukumar v. Kiel, 478 Fed. Appx. 156, 159 (5th Cir. 2012).
69
   Plummer v. Univ. of Houston, 860 F.3d 767, 783 n.12 (5th Cir. 2017). See also Hundall v. Univ. of Texas
at El Paso, No. 13-0365, 2014 WL 12496895, at *15 n.23 (W.D. Tex. Feb. 21, 2014) (collecting cases) (Title
IX); Kirk v. Monroe City Sch. Bd., No. CV 17-1466, 2018 WL 4292355, at *4–5 (W.D. La. Aug. 24, 2018),
report and recommendation adopted, No. CV 17-1466, 2018 WL 4291750 (W.D. La. Sept. 7,
2018)(dismissing Title VI and Title IX claims against individual defendants).
53009
                                                                                             Page 9 of 14
        C.      Plaintiff’s Title VII Claim

        Plaintiff’s Title VII claim must also be dismissed. Not only is individual liability

unavailable under Title VII,70 Title VII prohibits discrimination in employment based on

protected characteristics including, among other things, race and gender.71 Plaintiff has

not alleged that Baker ever employed Plaintiff or that Baker would qualify as an

“employer” under Title VII. There are absolutely no allegations that Plaintiff was the

employee of any of the named Defendants, or that any Defendants were Plaintiff’s

employer, and Title VII is wholly inapplicable to the facts alleged in this case.

Accordingly, Plaintiff’s Title VII claim against Baker is dismissed with prejudice.

        D.      Plaintiff’s ADA and RA Discrimination and Retaliation Claims

        The ADA provides, in relevant part, that “no qualified individual with a disability

shall, by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.”72 The ADA also protects individuals from retaliation

for opposing any act that is illegal under the ADA or for participating in any investigation,

proceeding or hearing under the ADA.73 The elements of a retaliation prima facie case

are: 1) a protected activity; 2) an adverse action; and 3) a causal connection between

the two.74 Jurisprudence establishes that caselaw applicable to Section 504 of the RA


70
   See Baldwin v. Layton, 300 F. App'x 321, 323 (5th Cir.2008) (“Individuals are not liable under Title VII in
either their individual or official capacities.”); Smith v. Amedisys, Inc., 298 F.3d 434, 448 (5th
Cir.2002)(same); Grant v. Lone Star Co., 21 F.3d 649, 652 (5th Cir.1994); Kiper v. Ascension Parish Sch.
Bd., 2015 WL 2451998, at *2 (M.D. La. May 21, 2015); Jarvis v. Circle K Stores, 2015 WL 1809228, at *4
(M.D. La. Apr. 21, 2015).
71
   42 U.S.C. § 2000e-2.
72
   42 U.S.C. § 12132.
73
   42 U.S.C. § 12203.
74
   Ariel B. et rel. Deborah B. v. Fort Bend Independent School Dist., 428 F.Supp.2d 640, 665 (S.D. Tex.
2006)(citation omitted).
53009
                                                                                               Page 10 of 14
Title II of the ADA apply generally to each other.75

        As with several other statutes Plaintiff invoked, jurisprudence establishes that the

ADA and RA prevent disability discrimination by public agencies and the recipients of

federal funds, not officials acting in their individual capacities.76                      Accordingly, all

individual capacity claims asserted against Baker under the ADA and the RA are

dismissed with prejudice.

        E.       Official Capacity Claims

        Plaintiff sued Baker in both her individual and official capacities. However, as set

forth by this Court in its previous Rulings in this case, “an official-capacity suit is, in all

respects other than name, to be treated as a suit against the entity.”77 Official-capacity

suits are nothing more than a “way of pleading an action against an entity of which an

officer is an agent.”78

        All allegations of Baker’s conduct in connection with Plaintiff’s claims took place

while Baker was an employee of Southern and was functioning as the Direction of

Clinical Education.79 Because an official capacity suit against Baker is essentially a suit



75
   PlainsCapital Bank v. Keller Indep. Sch. Dist., 746 F. App'x 355, 358 (5th Cir. 2018).
76
   See Lollar v. Baker, 196 F.3d 603, 609 (5th Cir.1999) (holding that government officials cannot be sued
in their individual capacities under Section 504); Burns v. E. Baton Rouge Par. Prison Emergency Med.
Servs., No. 14-0245, 2016 WL 1122242, at *5 (M.D. La. Mar. 4, 2016), report and recommendation adopted,
No. 14-245, 2016 WL 1189335 (M.D. La. Mar. 22, 2016)(“[b]ecause the term ‘public entity’ in Title II does
not include individuals, individual defendants cannot be held personally liable for violations of Title II of the
ADA.”); Decker v. Dunbar, 633 F. Supp. 2d 317, 357 (E.D. Tex. 2008), aff'd, 358 F. App'x 509 (5th Cir.
2009)(recognizing that “the Fifth Circuit has held that there is no individual liability in lawsuits under the
Rehabilitation Act … there is likewise no individual liability for claims of violations under [Title II] of the
ADA.”); Willis v. Lacox, No. 9:10CV108, 2012 WL 441198, at *8 (E.D. Tex. Feb. 10, 2012)(dismissing claims
under the Rehabilitation Act and Title II of the ADA brought against individual defendants “because there is
no individual liability under the ADA or the RA…”).
77
   Kentucky v. Graham, 473 U.S. 159, 166 (1985)(citing Monell v. New York City Dept. of Social Services,
436 U.S. 658, 690, n. 55 (1978)).
78
   Id.
79
   Rec. Doc. No. 16, ¶ 165.
53009
                                                                                                  Page 11 of 14
against Southern, and Southern has been named as a Defendant in this matter, Plaintiff

cannot maintain official capacity claims against Baker under any theories asserted.

Further, the Court has dismissed the ADA and RA claims against Southern in a previous

Ruling for Plaintiff’s failure to state a claim under those statutes.80

        F.     Defamation Claim under Louisiana Law

        Both federal and state courts in Louisiana have held that, “[t]o maintain a

defamation action under Louisiana law, a plaintiff must prove the following elements: ‘(1)

a false and defamatory statement concerning another; (2) an unprivileged publication to

a third party; (3) fault (negligence or greater) on the part of the publisher; and (4) resulting

injury.’”81 If any single element of the tort is lacking, the cause of action fails.82 Further,

“’[t]he fault requirement is generally referred to in the jurisprudence as malice, actual or

implied.’”83

        Baker moves to dismiss the defamation claim purportedly asserted against her

because Plaintiff has not presented allegations which attribute any allegedly defamatory

statement made by Baker. To the extent Plaintiff has ostensibly asserted a defamation

claim against Baker when she alleges “and the other defendants” in Paragraph 145 of

her Amended Complaint, Plaintiff has failed to satisfy the Rule 12(b) pleading

requirements. Any references to Baker contained in wholesale, generalized references

to “the defendants” fail to meet the Rule 12(b) pleading standard as a matter of law.



80
   See Rec. Doc. No. 83.
81
   Schmidt v. Cal-Drive International, Inc., 240 F.Supp.3d 532, 542 (W.D. La. 2017)(quoting Kennedy v.
Sheriff of E. Baton Rouge, 935 So.2d 669, 674 (La. 2006); Henry v. Lake Charles American Press, L.L.C.,
566 F.3d 164, 181 (5th Cir. 2009)).
82
   Id. at 542 (citing Costello v. Hardy, 864 So.2d at 139.
83
   Id. (quoting Kennedy at 674).
53009
                                                                                         Page 12 of 14
Courts within the Fifth Circuit have routinely held that such generalized references to

actions by all defendants are insufficient to state a claim.84 As Baker notes:

        Plaintiff does not allege whether Leigh Ann Baker made any defamatory
        statements; what those defamatory statements were; or to whom the
        defamatory statements were published. Further, Plaintiff has not put forth
        any factual allegations that any allegedly defamatory statements made by
        Leigh Ann Baker, assuming there were any, were made with actual
        malice.85

Accordingly, any defamation claim purportedly asserted against Baker is dismissed with

prejudice.




84
   See, e.g., Petri v. Kestrel Oil & Gas Properties, L.P., Civil Action Nos. 09-3994, 10-122, 10-497, 2011 WL
2181316, at * 6 (S.D. Tex. June 3, 2011) (“Plaintiffs have improperly lumped all Defendants together in the
amended complaint, which is too vague and ambiguous to state a claim and is devoid of particularized and
specific allegations against WGMS as to all allegations of negligence, gross negligence and/or malice.”);
Howard v. ABN AMRO Mortg. Group, Inc., No. 1:13CV543, 2014 WL 1237317, at * 3 (S.D. Miss. March 26,
2014) (explaining that “the Fifth Circuit has provided that ‘[w]here the complaint is devoid of facts that would
put the defendant on notice as to what conduct supports the claims, the complaint fails to satisfy the
requirement of notice pleading.’ It necessarily follows that the Plaintiff's conclusory allegations against all
‘defendants’ fail to state a claim upon which relief can be granted as to FHLB and Wells Fargo.”) (quoting
Anderson v. U.S. Dep't of Hous. & Urban Dev., 554 F.3d 525, 528 (5th Cir. 2008) (citing Beanal v. Freeport–
McMoran, Inc., 197 F.3d 161, 165–66 (5th Cir. 1999)).
85
   Rec. Doc. No. 29-1 at 13.
53009
                                                                                                 Page 13 of 14
III.    CONCLUSION

        For the reasons set forth above, Defendant Leigh Ann Baker’s Motion to Dismiss

Plaintiff’s Complaint and Amended Complaint86 is GRANTED. Plaintiff’s claims against

Baker are dismissed with prejudice.87

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on August 15, 2019.




                                             S
                                           CHIEF JUDGE SHELLY D. DICK
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA




86
  Rec. Doc. No. 29.
87
  Plaintiff has already once amended her Complaint and does not seek leave to amend in her Opposition.
The Court finds that further attempts to amend would be futile as a matter of fact and law.
53009
                                                                                        Page 14 of 14
